Citation Nr: 1219201	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  05-00 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability (claimed as degenerative disc disease (DDD) of the lumbar spine with post acute herniated nucleus pulposus at the L4-5).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1977 to October 1981 and January 1982 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for his claimed lumbar spine disability.  The Veteran timely appealed that issue.

The Veteran testified at a hearing before the undersigned at a satellite office of the RO in May 2006; a transcript of the hearing is associated with the claims file.

This case was before the Board in November 2006, July 2008, and again in October 2010, when it was remanded for further development.  The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the October 2010 remand, the Board instructed that attempts be made to obtain dependent spouse treatment records from 1992 to 1995 from Lackland Air Force Base.  A November 2010 letter from Lackland indicated that all records had been assigned to the National Personnel Records Center (NPRC).  In January 2011, the AMC asked the NPRC for those records, pointing out that such treatment was as a dependent spouse.  In response, the NPRC indicated that there were no "service treatment records" in the file and that all previous records under the Veteran's social security number had been forwarded to the Houston RO in July 2003.

While the response from the NPRC indicates that no service treatment records were found; the records from 1992 to 1995 are not service treatment records, but rather are dependent spouse treatment records.  Thus, it is not clear that further efforts to obtain the identified records would be futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002) (providing that whenever VA attempts to obtain records in the custody of a Federal entity the efforts to obtain those records will continue until they are obtained; or it is reasonably certain that they do not exist or that further efforts would be futile).

The Veteran was afforded a VA examination in April 2010.  The examiner opined that it was less likely than not that the Veteran's current back disability was related to service because the examination at service separation was normal and the Veteran had a significant back injury in 1998.  The examiner did not discuss the Veteran's reports of treatment for a back disability in the early 1990's or the reports of back symptoms prior to the 1998 injury.  The United States Court of Appeals for Veterans Claims has held that a medical opinion is inadequate if it does not reflect consideration of a Veteran's competent reports of injuries and symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

Accordingly, the case is REMANDED for the following action:

1.  Ask NPRC to clarify whether it has searched dependent status treatment records from 1992 to 1995 from Lackland Air Force Base (Wilford Hall)-including checking the records of the Veteran's then spouse identified on page 7 of the Board hearing transcript, if appropriate.  Ask NPRC to forward any such records found or to clarify that no such records can be found.

If the identified records cannot be obtained and further attempts would be futile, the Veteran should be so notified, and advised of the efforts made, and of any further action that will be taken with respect to the claim.

5.  If additional records are obtained, those records, along with the entire claims file, should be referred back to the April 2010 VA examiner.  

That examiner should indicate whether review of those records alter any aspect of his opinion and should discuss any relevant documents in his opinion.

The examiner should also provide an opinion that takes into account the Veteran's reports of ongoing back symptoms prior to the 1998 accident, and his reports of treatment for back disability between 1993 and 1995.

If the examiner is not available, another VA examiner of similar qualifications as the April 2010 examiner should review the claims file with the additional records and opine as to whether they would alter any aspect of the April 2010 opinion.  

If either examiner indicates that they cannot proceed with the above without examination of the Veteran, a VA examination should be afforded him.

6.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


